On or about July 31, 1977, the defendant entered into a contract with the plaintiffs to perform certain remodeling work at the plaintiffs' residence. During the course of the work, a fire broke out which caused extensive damage to the house.
On November 12, 1979, the plaintiffs filed a one count complaint alleging that the defendant failed to perform the remodeling work in a reasonable and workmanlike manner. The complaint alleged that the defendant was negligent and careless in that he failed properly to replace the lid on a highly flammable substance, thereby causing flammable gas to escape, and, further, that the defendant negligently caused a gas stove pipe to rupture, all of which the plaintiffs claim led to the fire in their home and was the proximate cause of their property damage. *Page 8 
The defendant filed a special defense alleging that the cause of action sounded in negligence and was, therefore, barred by the two year statute of limitations for such actions under General Statutes 52-584. The defendant filed a motion for summary judgment which was granted by the court on August 18, 1981. On January 6, 1982, the plaintiffs' motion for reargument was granted after which the trial court once again granted the defendant's motion for summary judgment.
On appeal, the plaintiffs claim that the trial court erred in concluding that the complaint sounded in tort and was, therefore, barred by the two year statute of limitations under General Statutes 52-584. The plaintiffs claim that their one count complaint can be construed as alleging an action in contract for which the applicable statute of limitations is six years under General Statutes 52-576. After a review of the plaintiffs' complaint, this court finds that the substance of the complaint clearly sounds in tort.
  There is no error.